 



EXHIBIT 10.1
EXEGENICS INC.
4400 Biscayne Blvd.
Suite 900
Miami, Florida 33137
April 9, 2007
Dale R. Pfost
1525 Bardsey Drive
Lower Gwynedd, PA 19002-1546
Dear Dale:
     I am sending you this letter (this “Employment Letter”) to memorialize the
understanding between you and eXegenics Inc. (the “Company”) regarding your
employment terms with the Company and its wholly owned subsidiary, Acuity
Pharmaceuticals, LLC (the “Subsidiary”). This Employment Letter sets forth the
terms of your employment with the Company as approved by the Company’s board of
directors. You may indicate your agreement with these terms by signing and
dating the enclosed duplicate original of this Employment Letter and returning
the same to me.
     1. Position. You will serve the Company as its President and you will have
responsibilities and obligations not inconsistent with the position of President
which shall be mutually agreed upon by you and the Company. You will report
directly to Phil Frost, the Chief Executive Officer of the Company, and the
Company’s Board of Directors. You will also serve the Subsidiary in the same
capacity, provided that no additional compensation or benefits will be provided
for any services provided to any affiliate of the

 



--------------------------------------------------------------------------------



 



Company, and notwithstanding anything to the contrary set forth herein, a
termination of employment or Change in Control at the Subsidiary level shall not
trigger any payments or acceleration of any vesting of securities hereunder.
     2. Place of Employment. The Company will have its principal place of
business in and around the city of Miami in the State of Florida. You are
required to relocate to the Miami area to be closer to the Company’s principal
office. The exact timeframe for your relocation will be determined after the
Effective Date and you will be afforded a reasonable period of time to complete
your relocation. From the Effective Date through the date of your relocation,
you will be required to make yourself available in Miami when reasonably
requested by the Company. It is contemplated that you will spend up to ten
(10) days per month in Miami prior to your relocation. You will be reimbursed
for your documented travel expenses prior to the time for relocation.
     3. Reimbursement for Relocation. The Company requires that you relocate to
the Miami area. You will be reimbursed for your documented relocation expenses
(which will include moving expenses, travel expenses for you and your family,
temporary housing for up to three months and customary closing costs (excluding
points, concessions and pre-paid expenses such as insurance, taxes, homeowner’s
warranties, etc.) for your purchase of a residence in the Miami area, which will
be grossed up for taxes. If, within one year from the date of your relocation,
your employment with the Company is terminated for Cause or if you voluntarily
terminate your employment with the Company other than for Good Reason, you will
be required to refund the relocation monies paid by the Company, including the
tax gross-up.
     4. Term of Employment. The term of your employment with the Company (the
“Employment Period”) shall commence on the Effective Date and, unless earlier
terminated in accordance with the terms of the Employment Letter, shall end on
the one-year anniversary of the Effective Date (the “Initial Termination Date”).
Except as provided in the Employment Letter, on the one-year anniversary of the
Effective Date, and on each subsequent anniversary thereof, the Employment
Period shall be automatically extended for one additional year unless either you
or the Company shall have given to the other party written notice of
non-extension at least sixty (60) days prior to such anniversary.
     5. Salary. You will be paid a salary at the annual rate of $325,000,
payable in monthly installments in accordance with the Company’s prevailing
payroll practices for executive employees. This salary will be subject to
increase (but not decrease) pursuant to the Company’s employee compensation
policies in effect from time to time. All forms of compensation from the Company
will be subject to reduction to reflect applicable withholding and payroll
taxes.
     6. Benefits. You will be entitled to participate in such benefit programs
as are generally made available to other executives of the Company. If you are
then an employee in good standing you will be entitled to four (4) weeks paid
vacation each year and sick days and other holidays in accordance with the
Company’s then prevailing policies to be established from time to time for
executive employees. Unused vacation

 



--------------------------------------------------------------------------------



 



time will not accrue and will lapse and be lost if unused beyond the first
quarter of the year following their being earned. We recognize you currently
have 19 days of unused vacation accrued from previous years. These days will not
be lost and will be retained if unused. If for any reason this Employment Letter
is terminated or not renewed, you will be paid for any unused vacation days.
     7. Bonus. Within ten (10) days of the Effective Date, you will be paid a
bonus of $40,000, which represents your bonus for fiscal year 2006. Going
forward, you will be eligible for an annual merit bonus, potentially to be paid
each year, in accordance with the procedures established by the Company for
executive employees. Your targeted bonus for the first year will be equal to
approximately 40% of your base salary and will be based on criteria established
from time to time by the Company. These criteria will include, but not be
limited to, your accomplishments against set objectives, the Company’s success
and your general contributions to the Company’s success, the general fiscal
position of the Company and additional factors to be deemed appropriate by the
Company’s senior management and board of directors. Payment of any bonus shall
be at the sole discretion of the Company. The bonus you receive may be below or
above the target or may not be paid at all. Any bonus paid for a period of time
which is less than 12 months will be paid pro rata for such time period. You
must be an employee in good standing at the time of any potential payment. Any
bonus, if paid, will be paid prior to the end of the first fiscal quarter
following the fiscal year for which a bonus is to be paid.
     8. Reimbursement for Travel Expenses. The Company shall reimburse you for
approved travel and other out-of-pocket expenses incurred by you in the course
of your employment consistent with applicable procedures in place at any time.
     9. Stock Options. Subject to: (i) the adoption and approval of an equity
incentive plan with sufficient authorized shares by the stockholders of the
Company, and (ii) the approval of the Compensation Committee of the Board of
Directors of the Company, you shall be granted an option to purchase 300,000
shares of the Company’s common stock (subject to adjustment in the event of any
stock splits or reverse stock splits). The exercise price per share for each new
option grant will be equal to the fair market value per share on the date the
option is granted. The options will be subject to the terms and conditions
contained in a stock option agreement to be entered into by you and the Company
prior to the grant. The options shall vest in forty eight (48) monthly
installments from the date of grant.
     10. Termination without Cause and Resignation for Good Reason or
Non-extension of Employment Before One Year Anniversary. The Company may
terminate your employment hereunder without “Cause.” If your employment is
terminated by the Company without “Cause,” you terminate your employment with
the Company for “Good Reason” or the Company delivers to you a notice of
non-extension, in accordance with Section 4 hereof, prior to the one-year
anniversary of the Effective Date (which initial non-renewal shall be treated as
a termination for purposes of this Section 10), the Company shall pay you all
amounts accrued but unpaid as of the effective date of such termination. In
addition, you shall continue to receive your then applicable base salary and
benefits for twelve (12) months thereafter (the “Severance

 



--------------------------------------------------------------------------------



 



Period”). Any outstanding equity awards granted to you which would have vested
during the Severance Period shall vest automatically upon such termination and
all vested equity awards shall be exercisable for one year from the effective
date of termination. Upon the effective date of termination, all other unvested
equity awards shall be forfeited. Any shares issued to you shall not be subject
to repurchase. In order to receive the severance payments set forth in this
Section 10, you will be required to enter into a customary separation and
release agreement with the Company which will include the extension of the
non-competition provision set forth in Section 12 during the Severance Period.
Such separation agreement shall provide that (i) any and all obligations of the
Company to pay you accrued salary, bonus or benefits shall survive and shall not
be released or waived by you, (ii) any release shall not restrict or adversely
affect your ability to exercise any vested stock options or otherwise infringe
upon your ownership of any the Company securities, and (iii) you shall not be
required to release or waive any rights that you may have to be indemnified by
the Subsidiary or the Company (including any rights to advance reimbursement for
costs or expenses) pursuant to any provision in the Subsidiary’s or the
Company’s certificate of incorporation, bylaws or as may be otherwise provided
for by law or contract.
     As used herein, “Good Reason” shall mean (i) any action by the Company
which results in any diminution in your salary or reporting requirements
(ii) any action by the Company which results in a material diminution in your
position, title, authority, duties or responsibilities contemplated by this
Employment Letter (and specifically in Section 1 above) or (iii) material breach
by the Company of its obligations under this Employment Letter or (iv) the
Company’s requiring you to be based at any office or location other than a
location within 30 miles from the Company’s offices in Miami, except for travel
reasonably required in connection with the performance of the your
responsibilities hereunder.
     If you elect to terminate your employment for Good Reason, you shall first
give the Company written notice thereof, including reasonable evidence or
description of circumstances to support your finding of Good Reason and a period
of thirty (30) days (the “Good Reason Notice Period”) from the date of such
notice to cure such breach. If such breach is not cured by the Company by the
end of the Good Reason Notice Period with such cure being communicated to you in
writing, such termination shall be effective upon the first day after the
expiration of the Good Reason Notice Period.
     11. Termination for Cause. The Company shall be permitted to terminate your
employment hereunder for Cause (as defined below). In the event of such
termination, your compensation and benefits shall cease as of the effective date
of termination and the Company shall pay you all amounts accrued but unpaid as
of the date of such termination. The Company shall not thereafter be obligated
to make any further payments to you. In addition all outstanding equity awards
granted to you, vested or unvested, shall immediately be terminated.
     As used herein, “Cause” shall mean (i) your commission of fraud in
connection with your employment or intentional theft, misappropriation or

 



--------------------------------------------------------------------------------



 



embezzlement of the Company’s funds; (ii) your conviction of or the entering of
a guilty plea or plea of no contest with respect to, a felony, the equivalent
thereof, or any other crime with respect to which imprisonment is the
punishment; (iii) your material breach of your obligations under this Employment
Letter; (iv) your willful violation of any express reasonable direction or
reasonable requirement established by the Chief Executive Officer or Board of
Directors in good faith, (v) your incompetence or misconduct in the performance
of, or neglect of, your duties hereunder which is materially detrimental to the
Company; (vii) your abuse of alcohol or other drugs which interfere with the
performance of your duties, or the conviction of or your entering of a guilty
plea or plea of no contest with respect to the use of any illegal drugs or
narcotics.
     If the Company elects to terminate your employment for Cause pursuant to
clauses (iii), (iv), and (v) of the definition of “Cause” and the action or
inaction prompting such termination is capable of cure, the Company shall first
give you written notice thereof, including a description of the evidence upon
which the Company has relied to support such finding and, a period of thirty
(30) days from the date of such notice to cure the action or inaction giving
rise to the written notice.
     12. Disability. If you are incapacitated by accident, sickness or otherwise
so as to render you, for any period totaling 60 or more days during any
consecutive twelve-month period, or in the reasonable opinion of the Company’s
board of directors, is mentally or physically incapable of performing the
services required of you under this Employment Letter, the Company may terminate
your employment immediately following such 60-day period by giving you written
notice specifying the effective date of termination. In the event of such a
termination, the Company shall pay to you all amounts accrued but unpaid under
this Employment Letter as of the effective date of your termination and
thereafter shall not have any further obligation or liability under this
Employment Letter. In addition, all restricted shares, options and other
securities shall remain outstanding subject to their terms, except that the all
equity awards shall be exercisable by you for one (1) year following termination
pursuant to this Section 12 and any shares issued to you shall not be subject to
repurchase.
     13. Death. Your employment with the Company shall automatically terminate
in the event of your death. In the event of such a termination, the Company
shall pay to your estate or legal representative all amounts accrued but unpaid
under this Employment Letter as of the effective date of your termination and
thereafter shall not have any further obligation or liability under this
Employment Letter. In addition, all restricted shares, options and other
securities shall remain outstanding subject to their terms, except that all
equity awards shall be exercisable by the executors or administrators of your
estate or by your beneficiaries for one (1) year following termination pursuant
to this Section 13 and any shares issued to you shall not be subject to
repurchase.
     14. Non-Competition Provision. During the term of your employment with the
Company and for one-year thereafter (so long the Subsidiary is in compliance
with its

 



--------------------------------------------------------------------------------



 



contractual obligations, if any, under this Employment Letter to provide you
with any severance payments or benefits following a termination event) you agree
that you shall not engage or participate directly or indirectly in any business
which is, or as a result of your engagement or participation would become,
competitive with any aspect of the business of the Company and any specific
applications or technologies in which the Company has initiated significant
plans to develop (the “Competing Business”), such business currently being the
development and commercialization of therapeutic compounds for the treatment of
ophthalmic disorders. During this period, you agree not to become a stockholder,
partner, owner, officer, director or employee or agent of, or a consultant to or
give financial or other assistance to, any person or entity engaged in any such
Competing Business (other than ownership of 3% or less of the outstanding
securities of any publicly traded company).
     15. Continuing Obligations after Termination. You hereby acknowledge and
agree that you have entered into an Inventions and Proprietary Information
Agreement, and that the terms, conditions and covenants contained in such
agreement remain in full force and effect and is not in any way modified by the
execution of this Employment Letter.
     16. Termination following a Change in Control. In the event that the
Company shall terminate your employment hereunder without Cause, or you shall
terminate your employment hereunder for Good Reason within one year following a
“Change in Control” of the Company or in the event of a “Change in Control” of
the Company prior to the one-year anniversary of the Effective Date, the Company
delivers to you a notice of non-extension, in accordance with Section 4 hereof,
prior to the one-year anniversary of the Effective Date, then, in addition to
all of the payments and benefits provided by Section 10 of this Employment
Letter, all outstanding equity awards which are unvested as of such termination
date shall automatically become vested and you shall have a period of one
(1) year from such date of termination to exercise any such equity awards and
any shares issued to you shall not be subject to repurchase.
     For purposes of this Section 16, a “Change in Control” shall be deemed to
have occurred if any person other than the Frost Group, LLC and its affiliates,
is or becomes the beneficial owner of 60% or more of the combined voting power
of the Company’s then outstanding securities; or the stockholders of the Company
approve a merger or consolidation of the Company with any other unrelated entity
(which would not result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent more than 50% of the combined
voting power of the Company or such surviving entity outstanding immediately
after such merger or consolidation) or the sale of all or substantially all of
the assets of the Company to any other unrelated entity.
     17. Your Termination Right. You may terminate this Employment Letter at any
time for any reason upon at least 30 days written notice to the Company. In the
event of such a termination, the Company shall pay to you all amounts accrued
but unpaid under this Employment Letter as of the effective date of your
termination and thereafter shall not have any further obligation or liability
under this Employment Letter. In

 



--------------------------------------------------------------------------------



 



addition, all restricted shares, options and other securities shall remain
outstanding subject to their terms, except that all equity awards shall be
exercisable by you for a period of three (3) months following termination
pursuant to this Section 17. All unvested equity awards shall be forfeited. Upon
such a termination, the provisions of this Employment Letter, including Sections
14 and 15, shall remain in full force and effect.
     18. Outside Activities. While you render services to the Company, you will
not engage in any other gainful employment, business or activity without the
written consent of the Company. While you render services to the Company, you
also will not assist any person or organization in competing with the Company,
in preparing to compete with the Company or in hiring any employees of the
Company. Notwithstanding any provision herein to the contrary, you shall not be
precluded from devoting reasonable periods of time required for serving as a
member of no more than two committees or advisory boards or boards of directors
of companies or organizations which have been approved by the Board, so long as
such memberships or activities do not interfere with the performance of your
duties hereunder and are not directly or indirectly competitive with, nor
contrary to, the business or other interests of the Company. Such approval shall
not be unreasonably denied and shall be provided to you within ten (10) business
days of the actual receipt by the Company of such request. Failure by the
Company to respond to you within ten (10) business days of the actual receipt by
the Company of such request shall be deemed approval of such request. The
Company approves of your current outside activities, which are listed on Exhibit
“A” attached hereto.
     19. Amendment and Governing Law. This Employment Letter may not be amended
or modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this Employment Letter and the
resolution of any disputes will be governed by the laws of the State of Florida.
     This Employment Letter contains all of the terms of your employment with
the Company and supersede any prior understandings or agreements, whether oral
or written, between you and the Subsidiary or the Company. You may indicate your
agreement with these terms and accept this offer by signing and dating the
enclosed duplicate original of this Employment Letter and returning them to me,
upon which this Letter Agreement will be a binding agreement between you and the
Company.

            Very truly yours,
      /s/ Phillip Frost       Phillip Frost, M.D.      Chief Executive Officer
eXegenics Inc.     

ACCEPTED AND AGREED TO:
/s/ Dale R. Pfost     
Name: Dale R. Pfost
Date: April 9, 2007

 